          Case 5:20-cv-01167-XR Document 28 Filed 03/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


GEORGE LEGRAND, STANLEY                         §
BERNSTEIN,                                      §
                                                §                 SA-20-CV-01167-XR
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
STATE FARM LLOYDS,                              §
                                                §
                  Defendant.                    §

                                            ORDER

       Before the Court is Plaintiff’s Opposed Motion to Compel and for In Camera Inspection

[#18], Defendant’s response [#22], and Plaintiff’s reply [#23]. The Court held a hearing on the

motion on March 3, 2021, at which the parties appeared through counsel telephonically. Prior to

the hearing, in accordance with the Court’s Order, the parties filed a Joint Advisory to the Court

[#24]. Through the advisory and at the hearing, the parties informed the Court that they had

reached an agreement on the documents to be submitted for an in camera inspection. Defendant

also described the categories of documents that were withheld or redacted, and Plaintiffs

conceded that if the documents indeed fit within those categories, Plaintiffs were not seeking to

compel those documents because they do not relate to the property damage and valuation of that

damage. At the close of the hearing, the undersigned directed Defendant to submit for inspection

the documents identified in the joint advisory, which Defendant did. The undersigned conducted

the in camera inspection and concludes the documents indeed fall into the categories described

by Defendant. In accordance with the foregoing,




                                                1
         Case 5:20-cv-01167-XR Document 28 Filed 03/05/21 Page 2 of 2




       IT IS ORDERED that Plaintiff’s Opposed Motion to Compel and for In Camera

Inspection [#18] is GRANTED IN PART in that an in camera inspection was conducted. In all

other respects, the motion is DENIED.

       IT IS SO ORDERED.

       SIGNED this 5th day of March, 2021.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                             2
